Citation Nr: 1715031	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-38 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for prostate cancer.

2. Entitlement for service connection for prostate cancer. 

3. Entitlement for service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon 


INTRODUCTION

The Veteran served on active military duty from March 1950 to March 1970 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened and denied service connection claim for prostate cancer, as well as denied service connection for diabetes mellitus.  

The Veteran testified at a travel Board hearing before the undersigned Veteran Law Judge, in February, 2017, and transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement for service connection for prostate cancer and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran did not appeal the April 2009 rating decision that denied service connection for prostate cancer; this rating decision became final. 

2. Evidence received since April 2009, relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim.

CONCLUSIONS OF LAW

1. The April 2009 rating decision that denied claims for service connection for prostate cancer is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received, and the claim for service connection for prostate cancer may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claims for entitlement for service connection for prostate cancer.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material 

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).  

 "New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2016).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran previously filed a service connection claim for his prostate cancer, which was denied by way of rating decision issued in April 2009.  At that time, the RO denied entitlement to service connection for lack of evidence to establish in service incident that caused or aggravated the Veteran's prostate cancer.  
Because the Veteran did not appeal the denial within one year, it became final. 

In March 2012, the Veteran requested for his claim for entitlement for service connection for prostate cancer to be reopened.  Since the last time the claim was before the RO, the Veteran has testified at a hearing in February 2017.  During the hearing, the Veteran testified that he has been at the perimeter of the military bases, where there was significant use of herbicides, when he was stationed in Thailand.  See hearing transcript at 5.  The RO's previous denial did not consider this testimony.  Furthermore, to the extent the Veteran's claim was previously denied for lack of evidence showing in service incident, his testimony before the undersigned VLJ constitutes material evidence.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the Veteran's entitlement to service connection for prostate cancer is warranted.


ORDER

The claim for service connection for prostate cancer disability is reopened; the appeal is granted to this extent only. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims for entitlement for service connection for prostate cancer and diabetes mellitus.  

Service Connection Claim for Prostate Cancer

Claims involving herbicide exposure in Thailand are to be analyzed under the appropriate administrative guidelines given the absence of pertinent statutory and regulatory provisions. See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

According to the administrative guidelines, exposure will be conceded for certain veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  The VA determined there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  See May 2010 Compensation and Pension (C&P) Service Bulletin.  As such, the VA may conceded herbicide exposure for such veterans who were stationed at the Royal Thai Air Force bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and who served in a position that required duty on the base perimeter, such as security police or dog handler, etc.  

The manual also outlines steps the VA must undertake in order to verify herbicide exposure in Thailand.  Unfortunately, this Veteran does not have the requisite MOS to concede herbicide exposure based on these provisions, as he was a medical corpsman and operating room technician.  However, the VA must complete the remaining steps outlined in the relevant manual include: asking the Veteran for the approximate dates, locations and nature of the alleged exposure; determining whether the Veteran furnished the requested information; reviewing the Veteran's information in conjunction with the memorandum; determining whether the exposure may be acknowledged; and, if not, referring the case to the Joint Services Records Research Center (JSRRC) for a formal finding on the matter. M21-1MR, Part IV.ii.2.C.10.q.

Service Connection Claim for Diabetes Mellitus 

With respect to the service connection claim for diabetes, the Veteran has identified medical records that have not been obtained.  He indicated that right after leaving the military in 1970, the Veteran worked at a VA hospital in a dialysis unit, where he contends that he was required to get blood test every month. See Hearing Transcript at 6.  The Veteran further explained that his test at that time revealed that he had elevated blood sugar.  There is no VA medical record for the time period the Veteran has identified.  In addition, the Veteran has identified another relevant private medical record that exists in St. Vincent hospital that is not part of the record.  Outstanding medical records must be associated with the file before the Board can make a decision on this claim.  On remand, all outstanding VA medical records should be obtained. Sullivan v. McDonald, 815 F.3d 786 (2016).  

Furthermore, although the Veteran underwent a VA examination in July 2012, a nexus opinion was not obtained.  Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, a remand is necessary to obtain a nexus opinion. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to determine the approximate dates, locations and nature of the alleged herbicide exposure in Thailand.  Notify the Veteran that he must furnish a response within 30 days.  

All documentation of these efforts and responses must be added to the claims file.  

2. Thereafter, refer the case to the Joint Services Records Research Center (JSRRC) for a formal finding on whether the Veteran was exposed to herbicides during his time in Thailand based on evidence of record. 

Follow-up on any recommendations the JSRRC may have in obtaining relevant records from alternate sources. 

3. Contact the Veteran to determine which VA hospital he was working at right after his separation from the military in 1970.  Documentation of this activity, including any response provided by the Veteran, must be added to the record.  

4. After completing directive #3, to the extent possible, obtain any medical records retained by the VA hospital where the Veteran was employed after leaving the military.  

5. Take the necessary steps to obtain medical record from St. Vincent hospital.  

All requests and responses to these directives, both positive and negative, must be documented in the record.

6. After completing directives #1-#5, the claims file should be returned to the June 2012 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's current diabetes mellitus (sprains and strains of knee) at least as likely as not (50 percent or greater probability) etiologically related to his military service?

The entire claims file, including a copy of this remand should be made available to and be reviewed by the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

7. After completion of the above, please readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


